DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golub et al. (US 8,292,139).
Regarding claim 16, Golub discloses a pannier mounting arrangement 90 for mounting a pannier to a vehicle, the pannier mounting arrangement comprising: a locking device 114 configured to secure the pannier to a vehicle rack 92 of the vehicle (Figure 3), wherein the locking device comprises: a first hook member 126 comprising an inner seat surface 150 configured to enclose a portion of the vehicle rack; and a second hook member 140/166 comprising: a retaining portion 140 configured to retain the portion of the vehicle rack; and a lever arm portion 166 connected to the retaining portion and extending beyond an outer peripheral surface (see surface at teeth 230) of the first hook member, wherein the second hook member is pivotally connected about a pivot axis 186 by a pivotal connection 172/184/186 with respect to the first hook member such that the second hook member can pivot between an open position (Figure 6) and a retaining position (Figure 5).
Regarding claim 17, Golub discloses a third hook member 92/94/96 configured to secure a second portion 66 of the vehicle rack.
Regarding claim 18, the third hook member 92/94/96 is disposed below the locking device 114 relative to a back surface of the pannier – see Figure 3.
Regarding claim 19, Galob discloses a second locking device 116 disposed parallel to the pivot axis.
Regarding claim 20, the first hook member comprises a plurality of locking teeth 230 configured to interlock with the second hook member.

Allowable Subject Matter
Claims 1-15 are allowed. In particular, the prior art does not teach the combination of elements including a first hook member with an inner seat, a second hook member with a retaining portion and lever arm as claimed, wherein the lever arm portion extends beyond an outer peripheral surface of the first hook member, the outer peripheral surface provided on an opposite side of the first hook member with respect to the inner seat surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/Primary Examiner, Art Unit 3734